Exhibit 10.11








TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN
STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK (CONTRACT)




Team Member:
Name

Personnel Number:
___________

Award:
___________Shares of Restricted Stock

Grant Date:
November 17, 2017

Vesting Schedule:    
Vesting Date
Percent of Award Vested
11/17/2020
100 %












--------------------------------------------------------------------------------

Exhibit 10.11




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation (“Tyson”), to the Team Member (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award (as provided on the cover page) is subject to
all the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the “Plan”). Unless otherwise defined herein, all capitalized terms in this
Restricted Stock Incentive Award Agreement (the “Award Agreement”) shall have
the meaning stated in the Plan. Please see the Plan document for more
information on these terms and conditions. A copy of the Plan is available upon
request.

2.
Vesting.

2.1
Vesting Schedule and Forfeiture. The Award which becomes vested pursuant to the
Vesting Schedule shall be considered as fully earned by you, subject to the
further provisions of this Section 2. Any Awards which do not become vested in
accordance with the Vesting Schedule as of your Termination of Employment with
Tyson and/or its affiliates or the provisions of this Section 2 will be
forfeited back to Tyson.

2.2
Death, Disability or Retirement. In the event your employment is terminated due
to death, Disability or, subject to your timely execution and non-revocation of
a Release, Retirement, you will be fully vested in your Award. For purposes of
this Agreement, “Retirement” shall mean your voluntary termination of employment
without Cause from Tyson and/or its affiliates on or after the later of the
first anniversary of the Grant Date or the date you attain age 62.

2.3
Termination by Tyson without Cause or by you for Good Reason. In the event that
your employment is terminated by Tyson for reasons other than death, Disability,
Retirement, or Cause, or by you for Good Reason before the Vesting Date, and
subject to your timely execution and non-revocation of a Release, you will
become vested in a pro rata portion of your Award. The pro rata portion of your
Award shall equal the percentage of the total vesting period, measured in days,
in which you remained employed by Tyson and/or its affiliates multiplied by the
number of shares subject to the Award. If your employment is terminated pursuant
to this paragraph and your termination of employment occurs on or after the
later of the first anniversary of the Grant Date or the date you attain age 62,
subject to your timely execution and non-revocation of a Release, you will be
fully vested in your Award.

2.4
Change in Control. Upon a Change in Control, all unvested shares shall become
fully vested on the earlier of: (i) the date you are involuntarily terminated
without Cause (as defined in your Employment Agreement) or (ii) sixty (60) days
after the Change in Control. For purposes of this Award Agreement, the term
“Change in Control” shall not include any event as a result of which one or more
of the following persons or entities possess or continues to possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Company or, if applicable, a successor entity: (a) Tyson Limited
Partnership, or any successor entity; (b) individuals related to the late Donald
John Tyson by blood, marriage or adoption, or the estate of any such individual
(including Donald John Tyson’s); or (c) any entity (including, but not limited
to, a partnership, corporation, trust or limited liability company) in which one
or more of the entities, individuals or estates described in clauses (a) and (b)
hereof possess over fifty percent     (50%) of the combined voting power or
beneficial interests of such entity.

2.5
Definitions. For purposes of this Agreement, “Cause,” “Disability,” “Good
Reason,” and “Release” shall have the same meanings as set forth in your
Employment Agreement.

3.
Payment of Award. Vested shares subject to your Award will be delivered to you
as soon as administratively practicable following the Vesting Dates set forth in
Section 2.

4.
Withholding Taxes. By executing this Award Agreement and accepting the Award,
you acknowledge and agree that you are responsible for all applicable income and
other taxes from any Award, including federal, FICA, state and local taxes
applicable in your country of residence or employment. Tyson shall withhold
taxes by any manner acceptable or administratively feasible under the terms of
the Plan, but not to exceed the maximum tax due for the applicable income you
receive from the Award, consistent with the laws of the applicable federal,
state or local taxing authority.

5.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

6.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

7.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict between the
provisions of the Plan and the terms of this Award Agreement, the provisions of
the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

8.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 3. Any disposition of the Award or any portion thereof shall






--------------------------------------------------------------------------------

Exhibit 10.11




be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.
9.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

10.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

11.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

12.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any Award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.

13.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

14.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.





* * *


TYSON FOODS, INC.


By:    /s/ Tom Hayes                    


Title:    President & CEO    







